Citation Nr: 1621223	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  09-47 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral loss of vision.

2.  Entitlement to service connection for bilateral loss of vision.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to March 1972, with extended periods of unauthorized absence including a period from December 1969 to June 1971.  He served in Vietnam from October 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In July 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral loss of vision is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

After a June 2006 rating decision denying the Veteran's petition to reopen a claim of entitlement to service connection for loss of right eye, loss of vision, left eye, relevant service treatment records were received in March 2015.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral loss of vision must be reconsidered.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, discussion of these duties is not necessary concerning whether new and material evidence has been received to reopen service connection for bilateral loss of vision because it is to be reconsidered.

A claim for which there is a final decision shall be reconsidered regardless of whether new and material evidence is submitted if relevant official service department records that existed but had not been procured at the time of the determination are subsequently procured.  38 C.F.R. § 3.156(c)(1) (2015).  Relevant service department records include those that are related to a claimed in-service event, injury, or disease regardless of whether or not the veteran is mentioned by name.  38 C.F.R. § 3.156(c)(1) (2015).  Excluded are service department records that VA could not have procured because they did not exist or because the claimant failed to provide sufficient information for them to be identified, located, and procured from the appropriate source.  38 C.F.R. § 3.156(c)(2) (2015).

The RO denied the Veteran's original claim for service connection for blindness in a March 1973 rating decision.  The RO found that the Veteran was in a deserter status from December 8, 1969 to June 23, 1971 and while in this status, he suffered an injury that caused blindness in May 1971; therefore the injury did not occur in the line of duty and was a result of the Veteran's willful misconduct.  In September 2005, he filed a petition to reopen the claim; the RO continued the denial in a June 2006 rating decision finding that no new and material evidence had been received.  The RO found that the evidence of record did not establish that the Veteran's blindness was affirmatively linked or associated with his military service because his blindness was caused while he was "absent without leave" (AWOL) from the military.

The Veteran was notified of this decision in July 2006.  No new and material evidence was received within one year of the issuance of the June 2006 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, the June 2006 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Service treatment records did not include clinical, or inpatient or hospital, records at the time of the June 2006 rating decision.  The Veteran's clinical records were procured subsequent to the Board's January 2013 remand.  Those records document that the Veteran was admitted to Naval Hospital in San Diego, California on June 23, 1971 with the diagnosis of lye burns of both eyes.  It was noted that the Veteran, approximately 4 weeks prior to admission, had substance of unknown character thrown into his face.  As they are dated from May 1971 to April 1972, they existed and were procurable before the final rating decision, but were not of record, at the time of the prior final decisions and were pertinent to those decisions. 

The Board finds that no analysis of whether new and material evidence has been received to reopen service connection for bilateral loss of vision is necessary because reconsideration must be undertaken.  The effect of reconsideration is that the previous adverse determinations are to be reviewed.


ORDER

Entitlement to service connection for bilateral loss of vision must be reconsidered, and to that extent only, the appeal is granted.



REMAND

In January 2013, the Board remanded the case for further development, specifically to obtain the Veteran's Social Security records, among others.  In this regard, the Board noted that a June 2006 report from Dr. I.A. reflected that the Veteran reported that he previously had received Social Security Administration (SSA) benefits.  

Accordingly, the RO requested the Veteran's medical records/information from the Social Security Administration (SSA) in June 2014.  However, SSA responded that they could not send the medical records because such records did not exist and further efforts to obtain them would be futile.  

However, a deferred rating decision dated August 2014 reflects that an SSA inquiry showed the date of onset of the Veteran's disability was June 1971.  Therefore, any available decisional documents (whether the Veteran was awarded or denied SSA disability benefits) should still be obtained from the SSA.  38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability records, specifically decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.   After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


